PER CURIAM.
Drawing inferences in favor of appellant, we reverse a final summary judgment entered in favor of the defendant/coun-terclaimant. The record reflects genuine issues of fact remaining as to thirteen back payments, for which appellant claims credit to the extent of one thousand four hundred dollars. It cannot be conclusively determined from the documents in the record on appeal that all contested payments were made and applied as alleged by appellee. The judgment is reversed and remanded for further proceedings.
LETTS, DELL and STONE, JJ., concur.